Citation Nr: 0631344
Decision Date: 10/05/06	Archive Date: 01/31/07

DOCKET NO.  02-15 952	)	DATE NOV 06 2006
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




ORDER

     The following corrections are made in a decision issued by the Board in this case on October 5, 2006:

On line 7, page 17, Entitlement to service connection for generalized anxiety disorder is corrected to read Entitlement to service connection for generalized anxiety disorder is denied.




		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0631344	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disability (claimed as chronic anxiety) due to an 
undiagnosed illness.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied reopening the veteran's 
previously denied claim of entitlement to a psychiatric 
disability (claimed as chronic anxiety) due to an undiagnosed 
illness.  

During the course of this appeal, the veteran raised the 
claim of service connection for a generalized anxiety 
disorder on a direct basis.  This contention was initially 
considered as part of his claim to reopen.  However, the 
October 2000 decision that denied the veteran's claim for a 
psychiatric disability (claimed as chronic anxiety) was 
strictly limited to the question as to whether the disability 
was the result of an undiagnosed.  The Board has therefore 
separated the issues as shown on the title page in order to 
best address the arguments and contentions of the veteran.  
For the reasons set forth below, there is no prejudice to the 
veteran in taking this action.

A personal hearing was conducted between the veteran and a 
Veterans Law Judge at the RO in April 2004.  That Veterans 
Law Judge is no longer employed by the Board.  In compliance 
with 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2006), the veteran was afforded a personal hearing before 
the undersigned Veterans Law Judge at the RO in August 2006.  
Transcripts of both hearings are associated with the claims 
file.




FINDINGS OF FACT

1.  In a decision dated in October 2000, the Board denied 
service connection for a psychiatric disability, to include 
mood swings, due to an undiagnosed illness.

2.  Evidence received since the October 2000 Board decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disability (claimed 
as chronic anxiety) due to an undiagnosed illness.

3.  Generalized anxiety disorder did not manifest in service 
or within one year of service discharge, and the 
preponderance of the evidence is against the finding that the 
veteran's current generalized anxiety disorder is 
etiologically related to any incident occurring during his 
active service.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision denying service 
connection for a psychiatric disability, to include mood 
swings, due to an undiagnosed illness is final. 38 U.S.C.A. § 
7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1104 (2006).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a psychiatric disability 
(claimed as chronic anxiety) due to an undiagnosed illness 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  

3.  Generalized anxiety disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 
2003.   The RO provided the veteran notice with respect to 
his claim to reopen (as well as service connection) in a 
March 2003 letter, which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   For a new and material claim, this notice must include 
the information that disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen as well as service 
connection on a direct basis, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  As the Board concludes 
below that the preponderance is against the veteran's claims 
and no disability rating or effective date will be assigned, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the March 2003 notice letter.  Additionally, the 
veteran was provided with the elements of service connection 
in the March 2003 letter.  Similar letters were mailed out in 
March 2005, September 2005, and March 2006.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA and private treatment 
records of file.  He was afforded VA examinations in July 
2003 and January 2006.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Claim to Reopen

In an October 2000 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disability 
(claimed as chronic anxiety) due to an undiagnosed illness.  
The Board determined that the medical evidence established 
that the veteran's psychiatric complaints had been attributed 
to generalized anxiety disorder, and that service connection 
was not warranted under 38 C.F.R. § 3.317 because the 
generalized anxiety disorder was a known clinical diagnosis.  
After the veteran was notified of the decision and of his 
appellate rights, he did not appeal the decision and the 
decision became final.  38 U.S.C.A. § 7104.

The relevant evidence included with the claims file at the 
time of the October 2000 decision consisted of the report of 
a May 1999 VA psychiatric examination.  Significantly, after 
a complete psychiatric examination and review of the claims 
file, the examiner diagnosed the veteran as having a 
generalized anxiety disorder.  Generalized anxiety disorder 
was also diagnosed in a March 1994 consultation report from 
the Brecksville VA Medical Center.  

The appellant may reopen the claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  In January 2003, the 
appellant filed his current application to reopen the claim 
for service connection for a psychiatric disability due to an 
undiagnosed illness.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

While the RO ultimately reopened the veteran's claim for 
service connection for a generalized anxiety disorder, to 
include being due to an undiagnosed illness, and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  In 
this regard, using the guidelines noted above, the Board 
finds that the veteran has not submitted new and material 
evidence with respect to the undiagnosed illness aspect of 
his claim.  The claim concerning entitlement to service 
connection for a psychiatric disability (claimed as chronic 
anxiety) due to an undiagnosed illness will not be reopened.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  The current regulation reads 
as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 

 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317 (2006).  

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from September 3, 1990, 
to April 4, 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).

The additional evidence presented since the October 2000 
Board decision consists of private and VA outpatient records, 
VA examination reports dated in July 2003 and January 2006, 
periodicals and general reports on Gulf War Syndrome, and 
personal statements and testimony received from the veteran.  

With respect to the VA examination reports and outpatient 
treatment records, those records show that the veteran's 
complaints of irritability, anxiousness, and mood swings are 
attributed a known clinical diagnosis, a generalized anxiety 
disorder.  None of the records refute this finding.  The 
evidence is therefore not material and does not afford a 
basis upon which the veteran's claim may be reopened.

The reports and periocials pertaining to Gulf War Syndrome 
have also been considered.  In pertinent part, those 
information sources address various theories of how Gulf War 
veterans may have suffered brain damage as a result of their 
Gulf War service, and that one of the symptoms of this brain 
damage is anxiety.  None of the reports provide evidence 
pertaining to the veteran.  Thus, while "new," this 
evidence is not material.  See Sacks v. West, 11 Vet. App. 
314 (1998) (a medical article that includes generic 
statements as to how a disorder usually presents was 
insufficient to establish a plausible relationship between 
the veteran's disorder and his period of service)

In April 2004 and August 2006, the veteran testified that he 
had never had any problems with anxiety prior to serving in 
the Southwest Asia theater of operations.  He maintained that 
his exposure to smoke, chemicals, and new medications caused 
his anxiety disorder.  Acknowledging that he had been 
diagnosed as having a generalized anxiety disorder, the 
veteran argued that his problems with anxiety and mood swings 
were not attributable to a known diagnosis but rather an 
unknown disease/illness that resulted from being in the 
Persian Gulf.  While the Board does not doubt the sincerity 
of the veteran's beliefs, he is only competent to report 
evidence which is capable of lay observation, such as 
physical manifestations of disability.  He is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without more, his contentions are not considered 
competent evidence to support a finding that he has a 
psychiatric disability (claimed as chronic anxiety) due to an 
undiagnosed illness and are therefore not material.  
Moreover, the Board notes that lay assertions of medical 
causation do not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, the veteran's statements and testimony do not 
afford a basis upon which his claim may be reopened.

For these reasons, the additional evidence by itself or when 
considered in conjunction with the evidence previously of 
record does not raise a reasonable possibility of 
substantiating the veteran's claim.  As the additional 
evidence is not new and material within the meaning of 38 
C.F.R. § 3.156(a), the claim of service connection for a 
psychiatric disability (claimed as chronic anxiety) due to an 
undiagnosed illness is not reopened.


Service Connection on a Direct Basis

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a psychiatric 
disability, to include generalized anxiety disorder.  Indeed, 
when he was examined in March 1991 for service discharge, the 
veteran's psychiatric condition was found to be normal.  The 
veteran even specifically denied having any problems with 
nervousness or depression.   The first post-service medical 
evidence documenting complaints of anxiety and shortness of 
breath with chest pain is not until September 1992.  The 
veteran reported that he had been working in a job that 
required excessive use of his chest muscles.  The impression 
was left chest wall pain most likely due to a cumulative 
muscle injury with secondary anxiety.  Generalized anxiety 
disorder was diagnosed in 1994.


In sum, there is no in service evidence of psychiatric 
disability and/or complaints of anxiety/nervousness.  There 
is also no evidence of the diagnosis of generalized anxiety 
disorder within one year of service discharge.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's diagnosed generalized anxiety disorder and his 
active service.  The medical evidence of record preponderates 
against this aspect of the veteran's claim.

The evidence received in support of the veteran's claim for 
service connection for generalized anxiety disorder includes 
a May 1999 VA examination.  The examiner indicated that the 
onset of the veteran's symptoms of generalized anxiety 
started about a year-and-a-half after service.  The examiner 
went on further to state that the veteran was subjectively 
preoccupied with the effects of his in-service exposure to 
chemicals, which had produced an obsessive preoccupation.  In 
other words, the examiner appears to loosely associate the 
veteran's generalized anxiety disorder with a stressor event 
(chemical exposure) related to his active service.  

The opinion received following a January 2006 VA examination 
is much more definitive.  Specifically, after conducting a 
physical examination and reviewing the entire claims file, 
which included his service medical records, the examiner 
expressed the opinion that he could not connect the veteran's 
post-service symptoms of anxiety with any event occurring 
during his active service.  He stated that the veteran's 
rumination of being exposed to chemicals in service was just 
one of the things he focused on as a source of his anxiety.  
He added that he could not find any actual correlation 
between what the veteran experienced in the military and his 
current symptoms. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board affords much greater weight to the opinion 
contained in the January 2006 examination report.  The 
examiner provided a conclusive finding on the question of 
whether there was a correlation between the veteran's active 
service and his generalized anxiety disorder.  Although there 
was a temporal correlation between the onset of his anxiety 
disorder and his military service, he said he said there was 
no actual correlation.  He also provided a rationale for his 
conclusion by noting that the veteran's preoccupation with 
being exposed to chemicals during his active service was just 
one of the things he focused on as a source.  On the other 
hand, the report of the May 1999 examination only indicated 
that the veteran was preoccupied with thoughts related to his 
active service.  The examiner did not state whether the 
veteran's service was the cause of his generalized anxiety 
disorder.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for generalized anxiety disorder 
and that, therefore, the provisions of § 5107(b) are not 
applicable.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability (claimed as chronic anxiety) due to an undiagnosed 
illness, and the claim is not reopened.

Entitlement to service connection for generalized anxiety 
disorder



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


